In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00203-CR



         MICHAEL ISSAC WORDEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 44,524-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Michael Issac Worden has filed a motion to dismiss this appeal. The motion was signed

by both Worden and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion.

       Accordingly, we dismiss this appeal.




                                               Josh R. Morriss, III
                                               Chief Justice



Date Submitted:      May 5, 2016
Date Decided:        May 6, 2016

Do Not Publish




                                              2